Appeal by the plaintiff from an order of the Supreme Court, Nassau County (O’Shaughnessy, J.), dated May 12, 1988.
Ordered that the order is affirmed, with costs, for reasons stated by Justice O’Shaughnessy at the Supreme Court.
We concur with the Supreme Court that a judgment rendered in an action under the Federal Employers’ Liability Act (45 USC § 51 et seq.), brought in the New York State Supreme Court, bears interest at the rate of 4% per annum pursuant to Public Authorities Law § 1276 (5). Mollen, P. J., Spatt, Sullivan and Rosenblatt, JJ., concur.